           Case 1:21-cv-05197-LTS Document 3 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WAYNE STEWART,

                             Petitioner,
                                                                     1:21-CV-5197 (LTS)
                       -against-
                                                          ORDER DENYING IFP APPLICATION
 JAIFA COLLADO,

                             Respondent.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Leave to proceed in this Court without prepayment of fees is denied because Petitioner

has sufficient assets to pay the $5.00 filing fee. See 28 U.S.C. §§ 1914(a), 1915(a)(1). Petitioner

is directed to pay the $5.00 filing fee within 30 days of the date of this order. If Petitioner fails to

comply with this order within the time allowed, the action will be dismissed. The Clerk of Court

is directed mail a copy of this order to Petitioner and note service on the docket.

SO ORDERED.

 Dated:    June 11, 2021
           New York, New York

                                                          /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                            Chief United States District Judge
